FILED
                             NOT FOR PUBLICATION                              MAR 29 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ALONZO L. TAYLOR,                                No. 08-15042

               Petitioner - Appellant,            D.C. No. CV-03-00592-MMC

   v.
                                                  MEMORANDUM *
 JIM HAMLET,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Maxine M. Chesney, District Judge, Presiding

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        California state prisoner Alonzo L. Taylor appeals from the district court’s

order denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant

to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EOH/Research
       Taylor contends that the district court erred when it determined that he

entered his guilty plea knowingly and voluntarily. Any error that may have

occurred in failing to notify Taylor of the mandatory restitution fine did not have a

“substantial and injurious effect or influence” on the outcome of the case. See

Brecht v. Abrahamson, 507 U.S. 619, 637 (1993).

       AFFIRMED.




EOH/Research                              2                                       08-15042